Ludeling, C. J.,
dissenting. In all these cases the question presented for decision is, which of two corporations, the city hoard of school directors or the ward school districts of the city of New Orleans, created by the same statute of the General Assembly, has the paramount power over the public schools in the city of New Orleans and the moneys appropriated for their maintenance 9
The appellees contend that section fifty-seven gives the primary and exclusive control to the ward school districts of the city of New Orleans, and that section fifty-four limits the powers of the city hoard of school directors to such powers as are conferred by the law in parish hoards.
If these two sections alone conferred powers on the two-corporations and the construction placed upon them by the appellees were correct, there would he little room to doubt as to the powers of each board. But sections fifty-four and fifty-seven are susceptible of a different-interpretation, and they are not the only sections of the law hearing on the subject of the powers or rights of the two boards.
Section fifty-four provides “that in the city of New Orleans there shall be a hoard of school directors of eleven members,' who shall hold their offices for two years and until their successors are duly elected or appointed or qualified.” It provides how the members of the board shall he appointed and declares that “ said board shall have all the powers and perform all the duties in reference to public schools of the city and to the distribution of the school funds thereof herein conferred upon parish hoards of school directors for other parishes. Said hoard shall hold its first meeting within thirty days after its appointment, shall choose a president and treasurer from its own members and shall proceed to appoint, for each ward of the city of New Orleans, a ward board of school directors of five persons.”
The clause, “ shall have all the powers and perform all the duties in reference to the public schools of the city herein conferred on parish boards for other parishes,” does not, in my opinion, necessarily circumscribe the powers and duties of the city hoard to those appertain*160ing to the parish board. It embraces those powers and duties, but does not exclude others, for it expressly confers the right to distribute the school funds of the city. Section fifty-four does not limit the powers of the city board, nor is tlie grant of powers therein made exclusive of others.
Section fifty-seven declares that “each ward board of school directors in the city of New Orleans shall have the powers and duties and he governed by the regulations herein prescribed for district boards of school directors in other parishes.”
Section twenty-two defines the powers and duties of the directors or district hoard of school directors.
Section twenty-three defines the duties of district officers.
If the powers and duties granted by section fifty-seven he those only which are enumerated under section twenty-two as those granted to the board.in contradistinction to the powers granted to district officers under section twenty-three — a distinction made by the statute itself— there is no antagonism between section fifty-seven and sections sixty-one and sixty-two and seventeen. But, if under section fiftj'-seven it was intended to give to the ward hoards the primary control of the schools in the city, then there would be a pialpable antinomy. Por sections seventeen, sixty-one and sixty-two vest tbe right to control and direct all the public schools, within the limits of the city of New Orleans, in the city board of school directors, while fifty-seven would give the same powers to the ward school districts.
' It is the duty of courts to give effect to every part of a law, if it be possible to do so. I understand tbe rule laid down in Bacon’s Abridgment, referred to, to mean no more. “ If a particular thing he given or limited in a preceding part of a statute, this shall not be altered or taken away by subsequent general words of the same statute.” Judge Martin relied upon this rule to maintain a principle announced by tbe court, “that a general provision does not repeal a particular one by implication.” 3 Martin 672.
It is not correct to say that sections siáty-one and sixty-two contain general provisions, because they confer absolute power over the administration of the public schools in New Orleans. They contain specific grants of power, the right to control and direct the public schools.
Article seventeen of the Civil Code declares that “laws upon the same subject matter must be construed with reference to each other ; what is clear in one statute may be called in aid to explain wliat is doubtful in another.” Thus, what is clear in this statute may he called in aid to .explain what is ambiguous. And article eighteen of the Civil Code directs that, “ if the language be ambiguous, we must endeavor to discover the true meaning by considering tbe spirit and *161reason of it.” Guided by these rules we may harmonize all the sections of tlie law. We have already seen that section fifty-four conferred certain rights and imposed certain duties on the city hoard, hut without restricting its powers to those granted in that section.
Section sixty-one gives the control and direction of the public schools in the city of Now Orleans to the city hoard. This section is unambiguous. Control is the synonym of command. Direction is synonymous with control, command. Mr. Webster says: “Those words, as here compared, have reference to the exercise of power over the actions of others. Control is negative, denoting power to restrain; command is positive, implying a right to enforce obedience; directions are commands containing instructions how to act. A shipmaster has command of his vessel; he gives directions to the seamen as to the mode of sailing it and exercises a due control over the conduct of .the passengers.”
The word control is used in sections seventeen, sixty-one and sixty-two in the same sense. In all these sections it moans the primary •right to govern, or the power to administer the affairs of the public schools. This is manifest from section seventeen. It declares “ that the board appointed for the town of Algiers shall control the public .schools in the parish of Orleans, not within the city of New Orleans.” And it declares further, that, “ should any part of said territory he hereafter incorporated within the city of New Orleans, said hoard shall have control over all territory remaining out of the limits, and the hoard ior the city of New Orleans shall control all schools within the limits of the city of New Orleans.” Here it is perfectly clear that the permanent power to administer the affairs of the public schools in the Filth and Sixth Districts of New Orleans is conferred upon the city hoard.
To suppose that the General Assembly intended, by sections fifty-four and fifty-seven, to bestow on the ward boards the primary control of tho schools in New Orleans in the First, Second, Third and Fourth Districts, when the power had been confirmed on the city hoard as to the Fifth and Sixth Districts, is to conclude that the law makers intended that tho public schools in New Orleans, in different localities, should he subject to two different systems of administration, a policy fraught with evils, and a policy totally at variance witli that manifested in section thirty-five -in regard to other cities and towns throughout the State.
Tiie jurisdiction of tho ward hoards is local; they can not establish high schools; and unless the city board have other powers than those given to the parish hoards, it can not establish, maintain or govern them; and the most valuable and cherished feature of the public school system of New Orleans will he destroyed. “The letter killeth, *162but tbe spirit givetk life.” I feel authorized in saying that the General Assembly intended to give, and that they did expressly give primary control over the public schools of New Orleans to the city board of school directors. This construction harmonizes every part of an otherwise incongruous law. I therefore dissent from the opinion of the majority in this case.